UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 97-2000



SHEILA VENABLE,

                                              Plaintiff - Appellant,

          versus


NATIONAL CAR RENTAL SYSTEMS, INCORPORATED,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (CA-97-814-A)


Submitted:   July 2, 1998                    Decided:   July 16, 1998


Before NIEMEYER and HAMILTON, Circuit Judges, and HALL, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Sheila Venable, Appellant Pro Se. Michael Joseph Huppe, Joseph
Paul Esposito, AKIN, GUMP, STRAUSS, HAUER & FELD, L.L.P., Washing-
ton, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court’s order dismissing her

civil action alleging intentional infliction of emotional dis-

tress.* We have reviewed the record and the district court’s opin-

ion and find no reversible error. Accordingly, we affirm on the

reasoning of the district court. See also Russo v. White, 400 S.E.

2d 160, 162-63 (Va. 1991) (liability for intentional infliction of

emotional distress is found only where the conduct is outrageous

and so extreme as to go beyond all possible bounds of decency

causing severe emotional distress such that no reasonable person

could be expected to endure it). We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the deci-

sional process.




                                                          AFFIRMED




     *
       To the extent Appellant now asserts that her complaint
alleged other causes of action, we decline to entertain such claims
as Appellant was provided three opportunities in the district court
to amend and clarify her complaint. Further, the record reveals
that although Appellant is proceeding pro se, she is an attorney
and member of the Virginia Bar.


                                2